Citation Nr: 1626385	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-02 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.
 
2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	William T. Graham, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In February 2014 and October 2014, the Board remanded the claims for additional development, which has been completed.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent during his active service.
 
2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's diabetes mellitus and hypertension were incurred in or are otherwise the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159; 3.303, 3.307, 3.309; 3.310 (2015).

2.  The criteria for a grant of service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159; 3.303, 3.307, 3.309, 3.310 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, compliant VCAA notice was provided in a December 2008 letter.  The claims herein decided were last readjudicated in November 2015.

Relevant to VA's duty to assist, the Agency of Original Jurisdiction (AOJ) obtained the Veteran's service and treatment and personnel records, and VA treatment records have been associated with the file.  Although the Veteran argues that there are missing service treatment records pertaining to a an inservice groin injury following a mortar explosion and treatment therefor inclusive of surgery, there is no indication that such records are missing.  The AOJ contacted the Records Management Center on multiple occasions to request treatment records for the Veteran at a Naval or Marine Corps medical facility near Kadena Air Base in Okinawa, Japan or at Camp Schwab or Camp Butler, in 1971.  A reply was received from the Records Management Center stating that searches of the Navy/Marine Corps Medical facilities near Kadena AFB, Camp Schwab and Camp Butler in Okinawa for 1971 yielded negative results.  Based on the thorough and diligent requests by the AOJ and negative responses from the Records Management Center and the National Personnel Records Center (NPRC), in addition to the fact that the NPRC sent all service treatment records and service personnel records in its possession, further efforts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(2) .

By correspondence in July 2014 VA notified the Veteran of its inability to obtain treatment records from the Navy/Marine Corps Medical facilities near Kadena AFB, Camp Schwab and Camp Butler in Okinawa for 1971.  The Veteran was also notified that he could submit any documents in his possession to VA and the manner in which to do so.  See 38 C.F.R. § 3.159(e).  No response was received from the Veteran, and there is no indication that the records may be located elsewhere.

In addition, the Board finds that a medical opinion on the matter of the etiology of the claimed diabetes mellitus and hypertension is not required because an opinion is only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but rather: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that a veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran's sole contention is that his disabilities are due to in-service herbicide exposure, or in the alternative, that his hypertension is secondary to diabetes mellitus.  As detailed below, there is no credible evidence of in-service herbicide exposure.  As there is no in-service event, no credible link may be established between the claimed disabilities and service.  Thus, a nexus opinion is not necessary to substantiate the claims. 

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension and diabetes mellitus become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448   (1995) (en banc).

The Board notes that for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2014).

The Board has reviewed all the evidence in the record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his diabetes mellitus and hypertension were caused by exposure to herbicides when he was stationed in Vietnam.  He also claims his hypertension is secondary to diabetes mellitus.  

It is undisputed that the Veteran has diabetes mellitus, type II, as diagnosed in or about 2003, as well as hypertension diagnosed in 2004.

The Board acknowledges that diabetes mellitus type II is one of the conditions presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e) .

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  However, VA has determined that the presumption of herbicide exposure for veterans who 'served in the Republic of Vietnam' is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the 'blue water' Navy.  See 38 C.F.R. § 3.313(a); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute 'Service in the Republic of Vietnam' for purposes of 38 U.S.C.A. § 101(29)(A) ); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the 'blue water' Navy from presumptive herbicide exposure).

The Board is cognizant that the Court has held that VA's interpretation of the regulations designating certain bodies of water offshore as "blue water," rather than inland, "brown water" waterway, was inconsistent with the purpose of VA regulations pertaining to inland waterways and the presumption of herbicide exposure in the Republic of Vietnam.  Gray v. McDonald, 27 Vet. App. 313 (2015). The Court held that a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways.  The Court remanded the matter for VA to reevaluate its definition of inland waterways.  The Court also pointed out that although the herbicide exposure presumption is purportedly applied where there is evidence of spraying, the documents the Secretary relied upon were devoid of any indication that VA made a fact-based assessment of the probability of exposure in the offshore water location from aerial spraying.

VA recently revised its adjudication procedures manual in light of the Gray decision, to include a revised definition for inland waterways and offshore waters. See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m. VA has promulgated a listing of the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  See VBA Training Letter 10-06 (Sept. 2010); see also VA Manual M21-1. 

The Veteran contends that he had direct involvement in missions that placed him on the land surface of Vietnam and he references one such incident occurring in the time frame of August to December 1971 during which he was struck with a mortar or flying debris from a mortar explosion, wounding him in the groin and rendering him unable to urinate.  This required him to be transported from Pleiku, Vietnam, to a Naval Hospital on Okinawa, near Kadena Air Base, for medical treatment, including surgery, over a period of weeks.

In support of his appeal the Veteran submitted witness statements dated in 2011 from friends and acquittance who essentially stated that they had known the Veteran for 45 years or longer, and he had told them about being wounded in Vietnam and undergoing an operation.  J.E.H., who had known the Veteran for 50 years, stated that the Veteran never talked about his mortar wound until recent years because reportedly the Veteran was on a secret mission when he was wounded and had been ordered by the military not discuss the incident.  

The service personnel and service treatment records reveal no evidence of any official duty or visitation in the Republic of Vietnam.  The Veteran's service personnel records do show that that he embarked on board the USS New Orleans LPH-11 from Okinawa in June 1971.  His personnel records also show that from July 1971 to September 1971, his unit served on three occasions as part of the "ready OPS w/CTG 79.4 within the contiguous waters of RVN."  

The NPRC in 2009 and 2010 concluded that they were unable to determine whether the Veteran served in the Republic of Vietnam, noting that he was "in part in ready ops with CTG 79.4 within the contiguous waters of RVN" and that for purposes of the Department of Defense the Veteran's unit was credited with Vietnam service on July 15 and 16, 1971; August 13 and 14, 1971; and September 5 and 6, 1971, however, the service record provided no conclusive proof of in-country service.

Other service department documents denote the Veteran's receipt of the Vietnam Service Medal, but that fact alone is not determinative of land-based service in Vietnam.  Other sources, including the National Archives and Records Administration and U.S. Army and Joint Services Records Research Center, provided responses, including some additional documentary evidence involving unit chronologies, but did not prove nor disprove land service in Vietnam.

A ship history stated that from May 1971, the USS New Orleans LPH-11 appeared in the Western Pacific to conduct various convoy under combat simulations.  The National Archives and Records Administration (NARA) submitted unit command chronologies for the Veteran's unit from 1971 to 1972.  These records showed that from January 1971 to June 1971, his unit was located in Japan.  Following that time period, his unit went to sea en route to Subic Bay, Philippines.  It then stated that the unit was involved in "Special Operations" from July 1, 1971, to October 17, 1971, but states, repeatedly, "See page A-1 items 1-4" whenever that period of time is mentioned.  As "page A-1" was not included in the command chronologies submitted by NARA, the Bord remanded to obtain said document.  

In response to the AOJ's inquiry, NARA and JSRRC provided copies of 2nd Battalion, 9th Marines, 3rd Marine Division Command Chronology Page A-1 and item (1)(2)(3) and (4) for the dates of July 1 through October 17, 1971.  The records obtained from NARA and JSRRC failed to show that the USS New Orleans LPH-11 docked in Vietnam or that any servicemen left the ship to engage in combat in Vietnam, specifically in Pleiku, from July 1971 through October 1971.  It was noted that the 1971 command history submitted by the USS New Orleans (LPH-11) showed that the vessel departed the Naval Station in San Diego, California for a Western Pacific (WESTPAC) deployment on May 1, 1971, underway for Buckner Bay, Okinawa; arriving there on May 16, 1971.  On May 17, 1971 the ship was underway for Subic Bay, Republic of the Philippines.  The ship conducted operations off the coast of the Republic of the Philippines, visited Taiwan, Sasebo, Japan and Hong Kong, returning to San Diego on November 5, 1971.  During this deployment the USS New Orleans conducted amphibious training and exercises in the WESTPAC and did not record operating in the Vietnam theatre of combat operations.  It was also noted that the deck logs for the USS New Orleans from June 30-August 31, 1971, concurred with the 1971 command history for the USS New Orleans.  The ship was moored by Army Pier Nine at White beach, Okinawa on June 30, 1971.  The deck logs revealed that the USS New Orleans was moored in Okinawa during the period July 1-2, 1971.  The deck logs further showed that the USS New Orleans proceeded to Subic Bay and moored during the periods July 2-14, 26-31and August 1-12, 1971.  The ship proceeded to Sasebo, Japan and moored during the period August 12-25, 1971.  The ship proceeded to Keelung, Taiwan and moored during the period August 25-31, 1971.  The deck logs failed to document that the USS New Orleans operated in the Vietnam territorial waters during this period.

To the extent the Veteran claims that he received treatment for a combat wound incurred while stationed in Vietnam, the service treatment records contain no complaints, history or findings consistent with a combat wound.  The Veteran's separation medical examination report in April 1972 noted a pilonidal sinus, which the Veteran contends supports his assertion of a combat wound in the groin area.  However, a pilonidal sinus or cyst is a cyst containing hair generally in the sacrococcygeal area, i.e., the region of the sacrum and coccyx that often becomes infected and discharges through a channel near the anus.  As such, the separation examination report does not support the Veteran's contentions regarding an injury incurred during combat in Vietnam.  

The service department records are official federal records and therefore, they constitute competent and credible evidence of the place and time of the Veteran's service.  The Board finds the service department records more probative than the Veteran's lay assertions.  Thus, the probative evidence of record shows that the Veteran did not have service in the Republic of Vietnam.  Accordingly, the probative evidence of record directly contradicts the Veteran's assertions that he "set foot" in the Republic of Vietnam.  The Board therefore does not find the Veteran's contentions to be credible in this regard.  The Board finds that the facts presented here are distinguishable from Gray v. McDonald, No. 13-3339, 2015 WL 1843053 (U.S. Vet. App. April 23, 2015).

Consequently, herbicide exposure during the relevant time period cannot be documented.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Thus, the Veteran's alleged exposure to Agent Orange remains unsubstantiated.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).
In short, there is no competent and probative evidence that the Veteran was exposed to herbicides during his active duty.  Accordingly, based on this record, the Board finds that herbicide exposure has not been shown.  Therefore, the Board finds that the Veteran's claim of service connection for diabetes mellitus and hypertension is not within the purview of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e) based on herbicide exposure.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, as already noted the Veteran has not indicated any other basis for linking his diabetes mellitus to service other than the purported herbicide exposure, nor is such otherwise indicated by the record.

In this regard, the Veteran's service treatment records contain no entries showing treatment for or a diagnosis of diabetes mellitus or hypertension to include his April 1972 release from active duty examination.  Moreover, the first competent medical evidence indicating such disability appears to be many years after his separation from service.

Inasmuch as the Veteran's diabetes and hypertension were first diagnosed years after service, he is clearly not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a), for chronic disease present to a compensable degree within the first post-service year.  Further, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

Moreover, no medical professional has suggested that the Veteran's diabetes mellitus and hypertension are related to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  In short, there is no competent evidence to support the claims.  To the extent the Veteran relates his diabetes mellitus and hypertension to service (to include herbicide exposure), the Board finds that such is not competent evidence.  The matter of a nexus between a current disability such as diabetes mellitus or hypertension, and service is a question that is beyond lay observation because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship thereby rendering the question medically complex.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Finally, inasmuch as service connection for diabetes mellitus has not been established, there is no legal basis upon which to award service connection for hypertension on a secondary basis.  38 C.F.R. § 3.310.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  The Veteran's claims of entitlement to service connection for diabetes mellitus and hypertension are therefore denied.




ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.


____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


